     Case 2:19-cv-01652-KJM-AC Document 12 Filed 02/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KRISTOPHER STOWE,                                No. 2:19-cv-01652 KJM AC
12                       Plaintiff,
13           v.                                        ORDER
14    BRAD ALFORD,
15                       Defendant.
16

17

18          Before the court is defendant’s ex parte motion for an order shortening time to hear a

19   motion for a protective order, filed February 11, 2021. ECF No. 11. Just over one year ago, on

20   January 22, 2020, Chief Judge Kimberly J. Muller issued a pretrial order setting a February 26,

21   2021deadline for completion of discovery. ECF No. 9. This order states that in the context of the

22   discovery deadline, “completed’ means that all discovery shall have been conducted so that all

23   depositions have been taken and any disputes relative to discovery shall have been resolved by

24   appropriate order if necessary and, where discovery has been ordered, the order has been

25   obeyed.” ECF No. 9 at 2.

26          Defendant’s ex parte motion (ECF No. 11) is DENIED for multiple reasons. First, the

27   motion is untimely per the clear instructions of the scheduling order. Even if the court were to

28   agree to hear a motion for a protective order on shortened time, the court could not possibly
                                                       1
     Case 2:19-cv-01652-KJM-AC Document 12 Filed 02/12/21 Page 2 of 2


 1   schedule briefing, issue an order resolving the dispute, and set a compliance date prior to the
 2   February 26, 2021 discovery deadline. Further, defendant’s suggested timeline—in which he
 3   files his motion within 7 days, an opposition is due within 4 days, and there is no reply—ignores
 4   the joint statement requirement for the briefing of discovery disputes set by the Local Rules.
 5   Moreover, it asks the court, without any persuasive justification, to issue an order and force a
 6   deposition within four days of the completion of briefing. The court declines to create such an
 7   unnecessary emergency for itself.
 8            The court further notes that defendant’s request is not compelling on the merits. It is not
 9   at all clear why defendant needs a protective order. Defendant states that plaintiff’s remote
10   deposition was scheduled for February 5, 2021, but due to several alleged improprieties on the
11   plaintiff’s part (appearing masked, the unauthorized presence of other witnesses, etc.), the
12   deposition was suspended. ECF No. 11 at 2. It appears defendant wants a ruling on plaintiff’s
13   conduct during the deposition; it is unclear what this has to do with the issuance of a protective
14   order.
15            Defendant’s motion, ECF No. 11, is DENIED.
16            IT IS SO ORDERED.
17   DATED: February 12, 2021
18

19

20

21

22

23

24

25

26

27

28
                                                         2
